Title: From John Adams to Richard Cranch Norton, 20 March 1812
From: Adams, John
To: Norton, Richard Cranch



Dear Sir
Quincy March 20th. 1812—

Thank you for your very handsom and very amiable Letter of the 5th. It gave me great pleasure to find that my Friends had received you with Civility; And as it is both pleasant and Convenient to know and be known among People Respectable in Society: tho’ no particular Advantage should be derived from it.
Your Situation, in the Office of Mr: Jones, Connected as you are with the Chief Justice, at the Seat of the National Government, is a Signal Advantage. My Advice is to attend the Tryals in the Supreme Court, and the debates in Congress, as much as possible.
I consider every Lawyer as covered with the Robes of Magistracy, and invested with an important Public Trust. Non nobis nate Sumus Solis. Tis not the Ties nor the Skill in Special Pleadings, nor the Address and Eloquence at the Bar: but the public and private Justice, that ought to be his Ultimate Object. Hale Holt Coke, and Mansfield must be respected: but Puffendorf Grotius, Vattel Bynkershoek, Vinnius and Cerjacius ought not to be forgotten, or neglected. Some Treatise of Ethicks ought to be in the Pocket or on the Table of every Lawyer, as long as he lives,—
Sometime ago, I gave a Letter of Introduction to your Uncle, to Oliver Whipple Esqr. Will be so good as to Inform me whether he is at Washington, or where, Whether he is in Business public or private.
I am Affectionately Yours. 
John Adams.